
	

114 HR 5305 IH: Ste. Genevieve National Historic Site Establishment Act of 2016
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 5305
		IN THE HOUSE OF REPRESENTATIVES
		
			May 23, 2016
			Mr. Smith of Missouri introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To establish the Ste. Genevieve National Historic Site in the State of Missouri, and for other
			 purposes.
	
	
		1.Short title
 This Act may be cited as the Ste. Genevieve National Historic Site Establishment Act of 2016. 2.DefinitionsIn this Act:
 (1)Historic districtThe term Historic District means the Ste. Genevieve Historic District National Historic Landmark, as generally depicted on the Map.
 (2)Historic siteThe term Historic Site means the Ste. Genevieve National Historic Site established by section 3(a). (3)MapThe term Map means the map entitled Ste. Genevieve National Historic Site Proposed Boundary, numbered 571/132,626, and dated May 2016.
 (4)SecretaryThe term Secretary means the Secretary of the Interior. (5)StateThe term State means the State of Missouri.
			3.Establishment	of   the   Ste.   Genevieve National Historic Site
			(a)Establishment
 (1)In generalSubject to paragraph (2), there is established the Ste. Genevieve National Historic Site in the State as a unit of the National Park System to preserve, protect, and interpret for the benefit of present and future generations the themes of French settlement, vernacular architecture, and community form and farming on the frontier associated with Ste. Genevieve.
 (2)Conditions for establishmentThe Historic Site shall not be established until the date on which the Secretary determines that—
 (A)sufficient land has been acquired for the Historic Site to constitute a manageable unit; and
 (B)the Secretary has entered into a written agreement providing that land owned by the State, the City of Ste. Genevieve, or other entity within the Historic District shall be managed consistent with the purposes of this Act.
 (b)BoundariesThe boundaries of the Historic Site shall be the boundaries generally depicted on the Map. (c)Availability of MapThe Map shall be on file and available for public inspection in the appropriate offices of the National Park Service.
			(d)Acquisition authority
 (1)In generalThe Secretary may acquire any land or interest in land located within the boundary of the Historic Site or any nationally significant property identified in the special resource study within the Historic District by—
 (A)donation; (B)purchase with donated or appropriated funds; or
 (C)exchange. (2)Boundary revisionOn the acquisition of any property within the Historic District under paragraph (1), the Secretary shall revise the boundary of the Historic Site to include the property.
				(e)Administration
 (1)In generalThe Secretary shall administer the Historic Site in accordance with— (A)this Act; and
 (B)the laws generally applicable to units of the National Park System, including— (i)section 100101(a), chapter 1003, and sections 100751(a), 100752, 100753, and 102101 of title 54, United States Code; and
 (ii)chapter 3201 of title 54, United States Code. (2)Management plan (A)In generalNot later than 3 years after the date on which funds are made available to prepare a general management plan for the Historic Site, the Secretary shall prepare the general management plan in accordance with section 100502 of title 54, United States Code.
 (B)Submission to CongressOn completion of the general management plan under subparagraph (A), the Secretary shall submit to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate the general management plan.
 (3)Related sitesThe Secretary may provide interpretative tours and educational programs at related historic and cultural sites within the Historic District associated with the purposes for which the Historic Site is established.
				(f)Cooperative agreements
 (1)In generalThe Secretary may provide technical assistance and enter into cooperative agreements with the owner of a nationally significant property within the Historic Site or the Historic District, to identify, mark, interpret, improve, and restore the property.
 (2)Right of accessA cooperative agreement entered into under paragraph (1) shall provide that the Secretary, acting through the Director of the National Park Service, shall have the right of access at all reasonable times to all public portions of the property covered by the agreement for the purposes of—(A)conducting visitors through the property; and(B)interpreting the property for the public.(3)Cost-sharing requirement(A)Federal shareThe Federal share of the total cost of any activity carried out under a cooperative agreement entered into under this subsection shall be not more than 50 percent.(B)Form of non-Federal shareThe non-Federal share of an activity carried out under a cooperative agreement entered into under this subsection may be in the form of donated property, goods, or services fairly valued.(4)Changes or alterationsNo changes or alterations shall be made to any property covered by a cooperative agreement entered into under paragraph (1) unless the Secretary and the other party to the agreement agree to the changes or alterations.(5)Conversion, use, or disposalAny payment by the Secretary under this subsection shall be subject to an agreement that the conversion, use, or disposal of a property for purposes contrary to the purposes of this section, as determined by the Secretary, shall entitle the United States to reimbursement in any amount equal to the greater of—(A)the amounts made available to the property by the United States; or(B)the portion of the increased value of the property attributable to the amounts made available under this subsection, as determined at the time of the conversion, use, or disposal.(g)Limited role of the secretaryNothing in this Act authorizes the Secretary to assume overall financial responsibility for the operation, maintenance, or management of the Historic District.4.Land acquisition; no buffer zones(a)Land acquisitionThe Secretary is authorized to acquire land and interests in land within the boundaries of the Historic Site and Historic District by donation or exchange only (and in the case of an exchange, no payment may be made by the Secretary to any landowner). The Secretary may not acquire by condemnation any land or interest in land within the boundaries of the Historic Site and Historic District. No private property or non-Federal public property shall be included within the boundaries of the Historic Site and Historic District without the written consent of the owner of such property.(b)No buffer zonesNothing in this Act, the establishment of the Historic Site and Historic District, or the management of the Historic Site and Historic District shall be construed to create buffer zones outside of the Historic Site and Historic District. That an activity or use can be seen or heard from within the Historic Site and Historic District shall not preclude the conduct of that activity or use outside the Historic Site and Historic District.
